472 F.2d 1220
Norman Allen GIBSON, Plaintiff-Appellant,v.CITY OF SEATTLE (WASHINGTON), DEPARTMENT OF POLICE et al.,Defendants-Appellees.
No. 26553.
United States Court of Appeals,Ninth Circuit.
Jan. 19, 1973.

Norman Allen Gibson, in pro. per.
A. L. Newbould, Charles R. Nelson, Seattle, Wash., for defendants-appellees.
Before ELY and GOODWIN, Circuit Judges, and FERGUSON,* District Judge.
PER CURIAM:


1
We affirm in part and reverse in part a judgment dismissing an action brought pursuant to the Civil Rights Act, 42 U.S.C. Sec. 1983.


2
The action alleges that the defendants seized and confiscated certain items of plaintiff's personal property without cause but under color of state law. The district court dismissed the action as to all defendants.


3
The dismissal of the City of Seattle is affirmed, as that municipal defendant is not a "person" under the Civil Rights Act.  Monroe v. Pape, 365 U.S. 167, 81 S. Ct. 473, 5 L. Ed. 2d 492 (1961).


4
With regard to the individual defendants, the district court held that the Act did not apply to property rights and that therefore it lacked jurisdiction.  Subsequent to that determination, the Supreme Court in Lynch v. Household Finance Corp., 405 U.S. 538, 92 S. Ct. 1113, 31 L. Ed. 2d 424 (1972), held that property rights as well as personal liberties are within the protection of the Civil Rights Act.


5
The district court dismissed the action relative to the individual defendants for the additional reason that the plaintiff had a state cause of action for common law conversion.  The denial of federal jurisdiction upon that ground was rejected in Monroe v. Pape, supra.


6
The judgment with regard to the City of Seattle is affirmed.  It is reversed with regard to the individual defendants.



*
 Honorable Warren J. Ferguson, United States District Judge, Central District of California, sitting by designation